Citation Nr: 0516615	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.  

2.  Eligibility for non-service-connected pension benefits.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had recognized service from January 1942 to 
April 1942 and from November 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In May 2004, the Board determined that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for peptic ulcer disease.  The matter 
was remanded to obtain treatment records and to have the 
veteran examined.  In June 2004, the RO asked the veteran to 
provide the names and addresses of all medical care providers 
who had treated him for peptic ulcer disease since service.  
A second request for the information is undated.  The 
appellant did not provide the requested information.  The 
veteran did report for an examination and the report of that 
examination is in the record.  Since VA can do nothing 
further without the veteran's cooperation, the Board 
concludes that all possible development of this issue has 
been completed and the Board now proceeds with its review of 
the appeal.  

The issue of eligibility for non-service-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for peptic ulcer disease and has notified him of 
the information and evidence necessary to substantiate his 
claim.  

2.  The competent medical evidence shows that the veteran 
does not have peptic ulcer disease.  


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
(Following the remand  by the Board, the RO twice asked the 
veteran for names and addresses of a medical care providers 
and he did not provide the requested information.)  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  (However, VA can not assist the 
veteran if he does not cooperate and provide basic 
identifying information.)  

The claims that are the subject of this appeal were filed 
before the enactment of the VCAA.  The regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003; 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The veteran was notified of the 
evidence necessary to establish entitlement to his claims by 
the RO in an October 2001 letter.  In April 2002 prior to the 
August 2002 rating decision denying the veteran's claims, the 
RO informed the veteran of the passage of the VCAA and its 
provisions.  They informed him they would assist him in 
obtaining evidence.  The letter also notified him of the 
efforts the RO had made to assist him with his claim.  They 
listed the evidence, which they still needed and explained 
how the veteran could request VA assistance.  In February 
2003 the RO issued a statement of the case to the veteran and 
listed all the evidence, which had been received and 
considered by the RO.  In November 2003, the RO again wrote 
the veteran and specifically informed him of what evidence 
was necessary to reopen his claims and to support his claim 
for service connection.  Following the Board's May 2004 
remand, the RO twice wrote to the veteran, explaining the 
evidence needed to substantiate the claim for service 
connection for peptic ulcer disease.  The veteran has not 
identified any treatment other than that of Dr. D and VLF in 
service.  There is no indication that any additional 
assistance would benefit the veteran.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

VA's duty to provide a medical examination or obtain a 
medical opinion is triggered only when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The veteran has been examined by VA, for peptic 
ulcer disease, and a medical opinion rendered.  This 
evaluation ruled out a current diagnosis of the claimed 
disease.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

In Pelegrini, supra, the Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also held that the duty to notify provisions 
required VA to request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  VCAA notice was not provided to the veteran 
before the RO decision that was the subject of this appeal.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant. 
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).  (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.   There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter of October 2001 
does not contain the "fourth element," the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  In its 
VCAA notice letter of April 2002, the RO asked "Tell us 
about any additional evidence or information that you want us 
to try and get for you."  (Emphasis added.)  The undated 
VCAA notice letter sent following the Board's May 2004 remand 
and the VCAA notice letter dated in June 2004 both told the 
veteran, "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (Emphasis 
added.)  Also, the Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.   

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Factual Background  

It appears that the veteran's claims folder has been 
reconstructed.  An April 1971 letter from the RO to the 
veteran indicates that a review of the evidence including his 
service records, indicated he was not entitled to service 
connection for a peptic ulcer and dysentery.  

There are no records of treatment of the veteran dated during 
his periods of service.  The claims folder does contain a 
Personal Record, dated in November 1945, with an attached 
physical examination report.  The report reveals only one 
abnormal finding, a left varicocele, all other evaluations 
were normal.  The veteran's abdominal viscera were normal.  
His Affidavit for Philippine Army Personnel under the heading 
Chronological Record of Wounds and Illness Incurred from 8 
Dec 1941 to Date of Return to Military Control has "none" 
written underneath and is dated in February 1946.  A February 
1947 examination report confirmed that the abdominal wall and 
viscera were normal.  

Peptic ulcer disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent or more within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  In this case, there is no competent 
medical evidence of peptic ulcer disease in the year after 
the veteran left service.  

If the veteran was held as a prisoner of war for not less 
than 30 days, and peptic ulcer disease is manifested to a 
degree of 10 percent or more at any time after service, it 
may be presumed to have been incurred during active military 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Although the veteran has claimed being held as 
a prisoner of war, the Service Department has reported the 
veteran's creditable military service, which did not include 
any prisoner-of-war (POW) service.  The remaining evidence of 
record also fails to confirm such service. 38 C.F.R. § 
3.1(y)(2004).

In a statement received in February 2001, VLF reported 
serving with the veteran in the Army and was his medical 
officer.  VLF stated he treated the veteran for epigastric 
pain, which could have been the incipient stage of peptic 
ulcer disease.  The clinical records of that treatment during 
the war were reportedly lost and destroyed during a typhoon.  

A September 2001 statement from the veteran's private 
physician, Dr. D certified the veteran was under his care for 
treatment including peptic ulcer disease and was taking 
medication.  

In July 2002 the RO received a clinical abstract from Dr. D, 
which reported treatment for other conditions, without 
mention of gastrointestinal symptoms or pathology.  

In August 2002, the RO received a letter, in which Dr. D 
certified that the veteran had been under his care since 
September 2001 and was being treated for various symptoms and 
diagnoses, including peptic ulcer disease.  

The veteran submitted a POW Medical History, VA form 10-0048 
in August 2002. He claimed he had contracted dysentery, 
beriberi and been malnourished while being held prisoner by 
the Japanese.

The veteran was afforded a VA examination in August 2004.  
The veteran reported being held as a prisoner of war and 
being treated inhumanely, subject to torture, physical abuse, 
and food deprivation.  He recalled being hit in the stomach 
by the butt of a gun.  He remembered an episode of hemoptysis 
after being subjected to physical abuse.  He claimed that he 
began experiencing epigastric pain during his incarceration.  
He stated that after his release, he experienced crampy, 
gnawing epigastric pain, precipitated by hunger and relieved 
by food intake.  There was no vomiting, hematemesis, or 
melena.  The veteran treated his symptoms with medication and 
warm milk.  There were no circulatory disturbances.  He 
experienced gnawing epigastric discomfort 3 to 4 times a 
week, precipitated by hunger, and relieved by food intake, 
with night distress.  On examination, his abdomen was flabby, 
soft, and non-tender, without organomegaly.  There was a 
normal upper gastrointestinal X-ray study and normal 
ultrasound studies of the liver, gall bladder and pancreas.  
The diagnosis was that the veteran had no gastrointestinal 
disorder with the current VA examination and that there were 
no residuals of peptic ulcer disease.  

Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The first requirement for service connection is that the 
claimant must actually have the disability he is claiming.  
It is not enough to have had symptoms, or even a diagnosis, 
in service.  There must be a current disability and without a 
current disability, service connection can not be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As a lay witness, the veteran is competent to report stomach 
discomfort.  38 C.F.R. § 3.159(a)(2) (2004).  However, he 
does not have the medical training and experience to diagnose 
his symptoms.  That requires a trained medical professional.  
38 C.F.R. § 3.159(a)(1) (2004).  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  With these factors in mind, the Board has carefully 
reviewed the record, first, to determine whether the evidence 
supports the current presence of the claimed peptic ulcer 
disease.  

VA and this Board must weigh the evidence and assay the 
relative value of conflicting evidence.  In this case, a 
former medical officer testified that, during service, he 
treated the veteran for gastrointestinal symptoms, which 
could have been peptic ulcer disease.  This possibility, 
during service, is not evidence of a current disability.  See 
Rabideau, at 144.  Thus, the statement of VLF does not 
support a current disability.  The only competent supporting 
medical evidence comes from Dr. D.  He stated that he began 
treating the veteran in 2001 and, in 2 of 3 letters, he 
reported that the veteran had peptic ulcer disease.  However, 
the private physician has not submitted any support for his 
diagnosis.  Specifically, there is no report of X-ray studies 
or other tests to verify peptic ulcer disease.  The September 
2001 letter only lists the diagnosis.  The June 2002 letter 
reported symptoms of dizziness and joint pain, which the 
doctor associated with hypertension and degenerative 
osteoarthritis.  The August 2002 letter also listed 
occasional abdominal pains and a diagnosis of peptic ulcer 
disease.  The probative value of this medical evidence is 
weakened because the diagnosis of peptic ulcer disease 
appears to be based only on the veteran's complaint of 
occasional abdominal pain, without any object findings.  The 
Board notes that the RO asked the veteran to complete 
releases to obtain records and other information from the 
private physician, and the veteran did not return the 
releases.  Thus, the Board cannot develop further evidence 
from Dr. D and must weigh the evidence at hand.  

On the other hand, VA gave the veteran a detailed 
examination, which included consideration of his complaints 
and medical history, review of medical records, a physical 
examination, X-rays and an ultrasound study.  Findings were 
repeatedly normal and the doctor, based on both the veteran's 
symptoms and objective findings, concluded that the veteran 
did not have peptic ulcer disease or any residuals of the 
claimed disease.  Since this diagnosis is based on numerous 
objective findings, it is substantially more probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

After weighing the supporting evidence against that developed 
by the recent VA examination, the Board is forced to the 
conclusion that the preponderance of the competent evidence 
is against a current diagnosis of peptic ulcer disease.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for peptic ulcer disease, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board notes that there are several presumptions 
applicable to peptic ulcer disease.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  These 
laws and regulations do not presume the existence of the 
claimed disability.  Rather, the disability must be 
manifested to a degree of 10 percent or more before the 
presumptions connecting the existing disability to service 
will take affect.  Since the preponderance of evidence 
establishes that the veteran does not have the claimed 
disability, the presumptions applicable to service connection 
do not assist him in his claim.  


ORDER

Service connection for peptic ulcer disease is denied.  


REMAND

The veteran claims that he is eligible to received non-
service-connected pension benefits because he served in the 
Army of the United States (AUS).  Various attempts to confirm 
this over the years have had varying results.  The most 
recent determination, did not specifically address the 
claimed qualifying service and appears to be based on the 
submission of incomplete information to the certifying 
agency.  VA is bound by the certification of the service 
department, so it must insure that correct and complete 
information is sent to the service department with the 
request for certification.  

The service records in the claims folder include a Personal 
Record, Army of the Philippines, dated November 1945, a hand 
written Affidavit for Philippine Army Personnel, dated in 
November 1945, and a typed Affidavit for Philippine Army 
Personnel, dated in February 1946.  These all list a 6 digit 
service number.  There are also hand written and typed copies 
of a separation examination, dated in February 1947, which 
bear an 8 digit service number (SN).    

The record includes Special Order Number 28, Headquarters, 
Paranaquue Replacement and Disposition Center, dated in 
January 1947, which lists the veteran among men inducted into 
the AUS.  

The veteran submitted a letter, dated in September 1951, from 
Department of the Army, Office of the Adjutant General, 
Records Administration Center, St. Louis, Missouri.  It 
concerned the request that the revocation of the veteran's 
AUS status be reconsidered.  The letter went on to state that 
the veteran's records, under the 8 digit SN, had been 
reviewed and that he had acquired AUS status as a result of 
his service with the 14th Infantry.  It was further held that 
a February 1950 letter revoking that status was erroneous and 
should be disregarded.  Service from July 1942 to January 
1947 was detailed.  

The file contains a VA Request for Army Information, with a 
response dated in March 1952.  The 8 digit SN was used.  
Service from July 1942 to April 1947 with the 14th Infantry, 
was verified.  

A VA Request for Army Information, with a response dated in 
November 1953, used the 8 digit SN.  It states that the 
veteran's previously granted status in the AUS, granted 
through service in the 14th Infantry, had been revoked.  It 
was determined that any service the appellant had was as a 
member of the Philippine Army, inducted into the Armed Forces 
of the United States.  

A letter dated in January 1954, headed Department of the 
Army, Office of the Adjutant General, Military Personnel 
Records Center, St. Louis, Missouri, states that an 
exhaustive study of the 14th Infantry was done and it was 
concluded that 122 listed individuals were inducted into the 
AUS.  The veteran's name was not on the list.  

A card bears the 8 digit SN and notations showing Honorable 
Army service from July 1942 to April 1947.  

A VA request for Army information, dated in July 1970, was 
submitted using the 6 digit SN.  The response was that the 
appellant had no service as a member of the Philippine 
commonwealth Army, including recognized guerillas in the 
service of the United States Armed Forces.  

There is a Certification of Military Service, given by the 
National Personnel Records Center (NPRC), at St. Louis 
Missouri, in February 1975, showing AUS service from July 
1942 to April 1947, using the 8 digit SN.  Similar documents 
are dated in April 1981 and September 1989.  

In January 1990, the NPRC completed a VA information request, 
verifying AUS service, under the 8 digit SN, from July 1942 
to April 1947.  Again, in June 1990, the NPRC completed a VA 
information request, verifying AUS service, under the 8 digit 
SN, from July 1942 to April 1947.  

In a Request for Information, using the veteran's name, 
without a SN, the NPRC responded in May 1991 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  There were 
hand written notations that "AUS status revoked" and that 
this determination superceded any prior determination.  

In February 2002, the RO requested verification of the 
appellant's service, using the 6 digit SN.  The RO notified 
NPRC that this was a reverification of the veteran's military 
service as a recognized guerilla and that former service with 
AUS had been revoked.  NPRC responded detailing the veteran's 
recognized service.  It did not address whether the veteran 
had AUS service.  

The February 2002 Request for Information is problematic for 
several reasons.  All the reports verifying AUS service use 
the 8 digit SN and the February 2002 request did not.  
Secondly, the request itself told the NPRC that the veteran's 
AUS status had been revoked, the RO did not ask the NPRC to 
verify this.  Third, the NPRC, itself, made no comment as to 
the veteran's AUS status, which is the critical fact that 
must be determined to adjudicate this claim.  Further, the 
previous information from NPRC, in 1991, was clearly 
erroneous, as it indicated that the veteran did not have 
recognized guerilla service and it was later confirmed that 
he did.  Consequently, we cannot trust the 1991 response as 
to the veteran's recognized guerilla service or as to his AUS 
service.  Many responses prior to 1991 supported AUS service.  
It appears that the appellant's AUS status has oscillated 
between being granted and being revoked, so that a quick look 
at some records might support either position.  The NPRC 
should be asked to do a careful and detailed search under 
both SN's to determine the veteran's AUS status.  

Accordingly, the issue of eligibility for non-service-
connected pension benefits is REMANDED to the RO for the 
following actions:

1.  The RO should write to the NPRC 
requesting confirmation of the veteran's 
AUS status.  The request should: 
?	Note both the 6 digit SN and the 8 
digit SN.  
?	Inform the NPRC that there is 
evidence that the appellant's AUS 
status has been revoked and that 
there is other evidence that 
revocation may have been erroneous.  
?	Point out that there have been 
varying responses over the years.  
?	Note that while the last 
certification showed service through 
June 1946, the service medical 
records held by VA include a 
separation examination, from the 
14th Infantry, dated in February 
1947.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If the 
remaining benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


